Blessed are the peacemakers, for they shall be called children of God. The path to peace must be walked with patience. In order to achieve any purpose with others, be they Powers or people, patience is needed. The opposite of patience is impatience, which is the cause and aggravation of conflict.
Someone said that to jaw-jaw is better than to war-war. Listening is even better than talking. We must listen to others more than we listen to ourselves. Hopefully, we know what we are talking about, but others may know what we do not. We can learn only if we stop talking and listen. We may think that we know how others can do things better than they themselves have done it. Maybe our way is more efficient. But the time gained by that efficiency will be time lost convincing others that our way is better, rather than reaching a compromise between our way and theirs.
Real change in the world order necessitates cooperation. Nothing affecting others can be undertaken without their willing involvement and getting their agreement on the purpose and manner of the change. Achieving a shared purpose beyond any single person’s ability requires cooperation. But how else can we get cooperation, if not with the patience to explain why it is needed and the equal patience to listen? That is why we have the United Nations, the largest cooperative endeavour in human history. We use the United Nations to speak out, but more importantly to listen. And somehow, we arrive at a consensus or at the very least a modus vivendi on how to proceed in peace and, therefore, with greater prospects for progress.
The theme for this year’s session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, captures a promise that everyone who has stood here has vowed to fulfil for his or her own people, as well as for the rest of the peoples of the United Nations, as the Preamble to the Charter of the United Nations puts it. Yet, after 72 years, while much has been achieved, much more has to be done. The promise is still very much a work in progress. We, the peoples of the United Nations, battle new threats that undermine the success that we have achieved and frustrate progress in peace, development and human rights — the three pillars of the United Nations.
The theme mirrors the Philippines’ own people- centred agenda, as articulated by our President Rodrigo Roa Duterte. President Duterte and the Filipino people are committed to real change in order to finally carry out long-needed reforms, address long-ignored national threats and protect the human rights of all Filipinos while doing our part to attain regional peace and stability. We remain true to our obligations under the international treaties we have ratified. We have made many sacrifices as a nation and as a people, and we shall continue to do so for peace and prosperity.
The Philippines integrates the human rights agenda into its development initiatives for the purpose of protecting everyone, especially the most vulnerable — families, women and children, the poor, indigenous people, migrant workers, the elderly and persons with disabilities — from lawlessness, violence and anarchy. That is why we have a massive campaign to restore the rule of law by fighting corruption, crime and illegal drugs. We owe it to the 10 million Filipinos working overseas to keep their children and families safe. We owe it to all Filipino families and other States with nationals living in our country to keep the Philippines safe. The very principle of the responsibility to protect must encompass, first and foremost, the vast majority of peaceful, law-abiding people who need protection from those who are not. It is for their safety and sustenance that States exist, and for which Governments and leaders are responsible.
President Duterte said the fewest words and made the fewest promises in the campaign. Why? Because he listened. He listened and he heard what none of the other candidates would listen to. The vast majority of the Filipino people felt vulnerable in their lives and livelihoods, and unsafe in the rising drug-driven criminality that threatened those least able to protect themselves. These people whom past Governments had least protected are the poor and ordinary folk.
The Philippines’ comprehensive campaign against illegal drugs is a necessary instrument to preserve and protect the human rights of all Filipinos. It is never an instrument to violate the human rights of any individual or group. It was noted by President Trump in this Hall that
“we do expect all nations to uphold the two core sovereign duties to respect the interests of their own people and the rights of every other sovereign nation”.
This is as true in bilateral relations between sovereign countries as when they combine multilaterally on a common decision or action. The Philippines is a sovereign country; indeed, it was the first subject nation to win its independence, however short-lived, thereby earning the honour of being the first republic in Asia.
We expect our sovereignty to be respected and our democratically elected Government’s assessment of threats and how to go about addressing them to be accorded pre-eminence among nations. Is it too much to ask for the benefit of the doubt, at the very least? We prize sovereignty in all its aspects. We acknowledge the wisdom embodied in the words spoken by President Trump in this Hall: “All responsible leaders have an obligation to serve their own citizens”. In keeping with that obligation, it is the State’s duty to protect human life, human dignity, and human rights from aggression by other States, terrorism from non-State actors and the destruction of societies and families from criminal networks trafficking in drugs, people and arms.
As a responsible leader, the President of the Philippines launched a vigorous campaign against the illegal drug trade to save lives, preserve families, protect communities and stop the country from becoming a narco-State — an epidemic would spell the end of sovereignty in any meaningful sense. As of August 2017, the drug trade had penetrated at least 24,848 barangays, representing 59 per cent of the 42,036 smallest Government units spanning our archipelago — those directly in touch with our people. It is estimated that 4 to 7 million people have used or are becoming dependent on drugs. Where is sovereignty in a country where vast numbers are addicted to drugs and enslaved by their suppliers?
To be sure, drug addiction calls for cure and not chastisement. When the President showed his fierce determination to end the drug menace, 1.3 million drug users turned themselves in. Their constitutional rights were fully respected, and those who wanted a cure or rehabilitation were offered such options. But the neglect of the drug problem by previous Governments has left the current one hard-pressed to rehabilitate them all. We are grateful that generous souls at home and abroad are building centres around the country, and we sincerely thank them.
While drug addiction calls for rehabilitation, drug trafficking surely calls for stern measures, though always consistent with the rule of law. The President has and will always have zero tolerance for abusive
 police officers, as time will show — I repeat, our President has zero tolerance for any type of abuse, be it drug abuse, abuse of human rights, abuse of our laws or abuse by State actors, including our policemen.
But accusations before investigation do not constitute proof, nor are they fair. Abuses have occurred and mistakes have been made — tragic ones, for sure. While one abuse is one too many, still there are far fewer abuses than the imaginary numbers claimed by partisan accusers and publicity-seekers. The drug trade has even penetrated law enforcement and our courts, and yet the message we receive is that the best way to prevent abuse in the anti-drug campaign is to stop the campaign and live with drugs instead.
But we cannot live with drugs, because drugs will not let us live. Headlines today depict human rights abuse, but what about the headlines from yesterday, or last week? Two-year-olds, 4-year-olds and 6-year- olds were raped; mothers sold their children to feed their drug addictions; and children shot their parents because they believed them to be the devil.
The problem is that the West sometimes thinks that the kind of drugs that are present in its societies — heroin, cocaine and marijuana — are the same drugs that we are talking about. We are talking about methamphetamine hydrochloride, otherwise known as shabu, which both the United Nations and the World Health Organization have said is associated with violence and paranoia. With cocaine, heroin and marijuana, the drug war is among the suppliers, but with methamphetamines, the war is within the family and every family affected by these drugs is a victim.
We can no more live with drugs than we can with terrorism which, as the United Nations admits — and as we have discovered — is funded by the drug trade. This has created the new phenomenon of criminal insurgency. In the century before last, a huge and well- populated Asian country was enslaved by a maritime Power that flooded it with drugs. We welcome this opportunity to address the international community’s concerns and correct the perceptions gleaned from media reports that deny the real scale of the problem, as if denial were a solution. The problem is huge and we will not reduce it in our imagination because we dare not face it in reality.
Appeasement emboldens evil. We counsel patience, but delay will make the problem bigger until it is beyond containment and control. Indeed, as we heard from President Trump in this Hall,
“When decent people and nations become bystanders to history, the forces of destruction only gather power and strength” (ibid.).
We will not slide down the slope of complacency in wilful ignorance of the threat posed to our country and our people by the drug trade.
In the past four years, we have seen the rise of the Islamic State and how it has spread its nihilistic ideology beyond Iraq and Syria to become a serious threat to the whole world. We should have no illusions that the threat posed by the Islamic State will end with the collapse of its self-proclaimed caliphate in Iraq, and very soon in Syria. Rather, we should all be ready to confront a very potent threat that has spread to other parts of the world.
In the Philippines, we have discovered the intimate and symbiotic relationship between terrorism, poverty and the illegal drug trade. Terrorists were somehow able to bring together an assortment of extremists, criminals, mercenaries and foreign fighters who attempted, but failed, to take over the great city of Marawi. That was part of their grand plan to establish in South-East Asia an extension or province of their shattered caliphate in the Middle East.
The Armed Forces of the Philippines shall regain full control of Marawi from the Islamic State-inspired terrorists. Their protracted hold of their remaining several square metres of the city is largely a result of superior arms that were illegally obtained and the presence of civilian hostages, used by them as human shields. There is also the Government’s forbearance to unleash greater force in order to avoid collateral loss of life. The fight has been terrible, but the effort has been patient and careful to spare the innocent. There has been less talk and more listening to those with the most at stake in the struggle — the people of Marawi. The disturbance will soon be over and the rebuilding of Marawi will begin shortly.
Terrorism is a global problem that no country can tackle alone, although here at the United Nations it has been noted with some admiration that Filipino families outside the conflict zone quickly absorbed most of the 200,000 displaced civilians. Our main disaster preparedness is Filipino compassion. The Filipino family system is strong, the bayanihan system is alive, and cooperation is a tradition of the Philippines. Help from fellow Filipinos is always at hand. While the main burden is borne by our Government and people and all the risks are taken by our soldiers, we are thankful for the assistance extended to us by the international community. From the bottom of my heart, I thank all who have helped, are continuing to help and have promised help. I thank those dear friends for helping when we needed it most.
The Philippines welcomes the creation of the United Nations Office of Counter-Terrorism to bring together, as a cohesive whole, the work of Member States and the United Nations on counter-terrorism. It will be a sharing of experience and sober reflection rather than of blind anxieties. That is where real results will be achieved. As a founding Member of the United Nations, the Philippines has been a strong advocate of the rule of law. We uphold the core of the United Nations mission to draw upon the strength and sovereign equality of its Members to achieve their common goals.
Centuries ago, ambitions to take land resulted in long and terrible wars. The battle has shifted to the seas; hence the need to affirm our commitment to the United Nations Convention on the Law of the Sea as the international law governing the rights and responsibilities of States parties in their use of the world’s oceans. The issues — including territorial claims, sovereignty rights, security, and the protection of marine life and resources, to name a few — are undoubtedly numerous, intertwined and complex.
Dialogue, building trust and promoting cooperation are the way forward in addressing maritime disputes. This year, as Chair of the Association of Southeast Asian Nations (ASEAN), the Philippines looks forward to successful negotiations on the long-overdue code of conduct in the West Philippine Sea/South China Sea. We fully thank our ASEAN neighbours, the individual ASEAN States and China for their utmost cooperation in that endeavour. Again, in this work, it is essential to have patience, to listen and to be willing to work with, rather than against, each other.
We live in a global community, and we are citizens of the world. Today, our social contract is no longer confined to our nation State. In our region, we exert efforts to build bridges and not walls; to emphasize commonalities and not differences; to think less that we are Filipinos, Thai, Indonesian, Japanese, Koreans or Chinese, and to think more of ourselves as Asian. Beyond being Asians, we are global citizens — the people of the United Nations.
Human rights and the dignity of every person are the main pillars of the United Nations and of the Philippines, too. As a very spiritual people, we are united in believing that man and woman were created in God’s image. There can be no compromise of human rights for those who break the law, nor for those who are their victims. We also believe in accountability, especially in the practical conviction that as we sow, so shall we reap.
We should never tolerate human rights abuses, but neither should we tolerate misinformation or fake news on or the politicization of human rights, as those undermine our collective efforts as the United Nations to uphold the universality of human rights and dignity of human life. But why debate security versus human rights? Security and human rights are not incompatible. Indeed, the former is our duty to the latter. Without security, the most basic human rights to life and safety are constantly under attack from terrorism, criminality, drug trafficking and human trafficking.
Much has been said about ASEAN, which is identified with words such as cooperation, consultation and consensus. Critics have remarked on the slowness of ASEAN’s way of proceeding. Yet, as slow as ASEAN’s progress has been, it has been solid, substantive and irreversible, precisely because of the patience with which it is made. It is thereby proving to be a consensus- based organization that is working, and working well.
Five decades ago, South-East Asia was marred by conflicts, and all previous attempts at South-East Asian regionalism proved extremely difficult, if not impossible for some. Our different cultures, differing ideologies and different political systems only reinforced that pessimistic outlook. Fifty years later, the ASEAN miracle prevails with greater political and economic prospects that have gripped global interest. ASEAN has overcome the divisions, fears and hostilities of the past. We have used regional cooperation to promote growth, development, integration and the peaceful settlement of disputes.
Today, the Philippines patiently builds stronger relationships with the international community through ASEAN and the United Nations. We remain a friend to all and an enemy to none. We are here to bridge and build a more peaceful, secure and stable world. There is no development without peace and no peace without development. That is what the 2030 Agenda for Sustainable Development provides for. It serves as the template of the Philippines development plan, called AmBisyon Natin 2040, or Our Ambition 2040.
While the Philippines has experienced unprecedented economic growth, we are adopting measures to make growth more inclusive through massive poverty-alleviation programmes that are creating more jobs, driving innovation and making quality education universally available — relevant education that imparts training and skill-building to make people resilient in changing markets, building greater trust in Government and hopes for raising tens of millions of Filipinos from poverty.
There is a link between increasing poverty, corruption and a deteriorating environment. President Rodrigo Roa Duterte seeks to reverse that linkage by addressing the adverse effects of climate change — to which the Philippines is most vulnerable — through disaster-risk reduction and the strict implementation of laws protecting the environment. He is equally decisive on abuses that damage our environment.
To honour the immense sacrifices of our 10 million Filipinos abroad, and all other migrant workers of the world who make huge sacrifices so that their families may have a better life, we press on with our advocacy for a global compact on migration. As we seek to improve conditions for foreign nationals living and working in the Philippines, we advocate the fundamental concept of loving our neighbour as we love ourselves. We call on the United Nations to elevate migration on its agenda.
If we listen to each other, we will hear the same thing. We have no need for nuclear weapons. Again, we have no need for nuclear weapons. There is absolutely no benefit to another Cold War or to an arms race. We want nuclear weapons to be a thing of the past, and we do not want an arms race in any part of the world.
On 7 July, the Philippines joined 121 other Member States in securing our world from weapons of mass destruction by adopting the Treaty on the Prohibition of Nuclear Weapons. Three days ago, I had the privilege of signing the Treaty on behalf of the Philippines. The Philippines calls on Member States with nuclear weapons to likewise sign on in order to find a way to provide the world with security without the threat of mass destruction. We can have a safe world only if we get rid of all nuclear and other weapons of mass destruction. By doing so, we shall save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind.
The Philippines, on its own and as this year’s Chair of the Association of Southeast Asian Nations, has expressed its grave concern over the growing tensions on the Korean peninsula because of the Democratic People’s Republic of Korea’s missile test launches and detonations. The Philippines joins the call on the Democratic People’s Republic of Korea to put a stop to its provocations, which bring us closer to an unimaginable scenario — a war to end all wars because no one will be left to fight new ones.
Let me end where I began, and call again for patience, listening and cooperation, focused always on the well-being of, as stated in the Preamble to the Charter of the United Nations, “We, the peoples of the United Nations”. Let us listen to each other as we all are the people of the United Nations. Our faith and destiny as human beings on this planet are intertwined.
In a situation like the present, where every finger in and around the Korean peninsula is on a trigger and every eye is on the lookout for a wrong move, the likelihood of a surprise attack is virtually zero. In that context, no one can be caught by surprise and unprepared to strike back. So what is there to lose by going on talking and listening until the very last moment, in the hope that a resolution will be found?
Patience, listening as much as talking, and cooperation among friends and even enemies are the signposts on the path of peace. Peace is about people. No people and no country can have a national identity if there are no others that can tell the difference. Without people — each one different, yet all the same in their being and in the good they seek — it is impossible to imagine the world. To utter the phrase “the world” means a planet with many peoples sharing it.
All of us are pieces of a giant puzzle. We seek to be completed by being pieced together, thereby creating a whole, beautiful picture. In a war of all against all, of every one against the other, the last man standing is not at peace; rather, he is simply a single piece. He is not the victor; he is simply alone.
I congratulate the President on his election, and he can count on the support of the Philippines.